PER CURIAM.
Appellant appeals to this court from county court convictions under section 847.-07, Florida Statutes (1973), challenging the constitutional validity of that statute. These same constitutional issues were previously resolved by this court in State v. Aiuppa, 298 So.2d 391 (Fla.1974), and First Amendment Foundation of Florida, Inc. v. State, 364 So.2d 450 (Fla.1978), and we are not persuaded that reconsideration is warranted at this time. Therefore, we quash those issues challenging the constitutionality of the statute and transfer the case to the Circuit Court of the Eleventh Judicial Circuit for determination of the remaining points.
It is so ordered.
ENGLAND, C. J., and BOYD, OVER-TON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.
ADKINS, J., dissents with an opinion.